DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/18/2022 has been entered.

Allowable Subject Matter
Claims 8-20, and 22-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose or make obvious the combined limitations of Applicant’s claimed invention. With regard to independent claim 8 (independent claim 19 and 22 being substantively similar) Jennings (US 2011/0232153 A1) teaches of a turkey decoy comprising:
a frame (figure 1, body 102 and stake 112), a tail assembly (figure 1, tail assembly 124), and a tail movement mechanism (figure 2, attachment device 128 and motive string 144); 
wherein said frame is substantially rigid (paragraph 0023, “…includes a body 102 manufactured from materials that include, without limitation, foam, plastic, and wood…,”) and is adapted to pivotally attach said tail assembly (figure 1, tail receiving device 118 may pivotally attach to tail attachment mechanism 120), wherein said frame comprises a cross member used as a pivot point for the tail assembly (figure 1, tail attachment mechanism 120; paragraph 0028, “…wherein mechanism 120 is substantially similar to mechanism 116,”; paragraph 0025, “…wherein mechanism 116 is any attachment device that applies a rotational/bending moment and enables motive operation of head assembly…,”; see annotated figure below), 
said tail assembly is a representation of the tail of a male turkey (paragraph 0027, “Tail assembly 124 may also include taxidermied real wild turkey feathers 125…,”; paragraph 0004, “Therefore, the male wild turkey is known for its spectacular display fan as it extends the plumage of its tail feathers during its courting ritual where it will strut about and ruffle its feathers in order to attract a receptive female. This particular behavior is known as strutting,”) and comprises a plurality of feather members (paragraph 0027), and a feather member holder, with the plurality of feather members held within the feather member holder (e.g., Jennings, figure 1, tail assembly bracket 132),
said tail movement mechanism is suitably adapted to pivotally move the tail assembly in relation to the frame (paragraph 0011, “…The method also includes pulling the movement-applying string with sufficient tension to overcome a bias of the second force-applying device and modulating the tension in the movement-applying string to modulate the tail assembly between a fully upright position and a fully prone position…,”), and to move the feather members in relation to each other, with said tail movement mechanism further adapted to being controlled remotely by an operator (paragraph 0011, “Specifically, an operator initiates the motion of the decoys described herein with a manual pull string. Such manual activation capability as described gives the operator the advantage of triggering the decoy's movement at opportune times with motions closely simulating those of actual wild turkeys…,”)
wherein the feather member holder is comprised of a first plate and a second plate, with the first and second plates being substantially planar and oriented parallel to and spaced apart from each other, forming a gap therebetween, whereby the feather members are located within the gap of the feather member holder.
Summers (US 2004/0031185 A1) teaches a cross member being a substantially horizontally oriented rod (shaft 64, figures 2-5).
Primos (US 6,210,251 B1) teaches each feather member (figure 2, feather 32) of a tail assembly (figure 2, handle 42) comprising a feather element (figure 5, feather 32 can be both a feather member and a feather element) and a sleeve (figure 5, recesses 70), with said feather members being movable in relation to each other (decoy 400, figures 5-6; paragraph 0023, “When the attachment arm 140 is opened, the fan or decoy 400 is also spread open and when the attachment arm 140 is closed the fan or decoy 400 is collapsed. In preferred embodiments, the attachment arm 140 may be locked in the open position and/or closed position while also allowing the fan or decoy 400 to be moved back and forth between the open (spread) and closed (collapsed) position to imitate the movement of the fan of real wild game,”).

However, the prior art does not teach the combined limitations of the claimed invention, specifically, the sleeves of the feather members are pivotally secured therein. 
Furthermore, with regard to independent claim 19, the prior art does not teach of combined limitations of the claimed invention, specifically, said frame and securing member forming a monolithic component, and the sleeves of the feather members are pivotally secured therein. 

With regard to independent claim 23, Beal (US 2013/0291422 A1) teaches of a tail movement mechanism comprising sleeve cord guides, a control cord, and sleeves.
However, the prior art does not teach the combined limitations of the claimed invention, specifically, the movement rods wherein the lower portion of each sleeve located within the first arm of the feather member holder is pivotally attached to the first movement rod, and the lower portion of each sleeve located within the second arm of the feather member holder is pivotally attached to the second movement rod, with the first and second movement rods keeping their respective sleeves apart from each other.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOE TRAN whose telephone number is (571)272-8530. The examiner can normally be reached M-Th 7:30am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Z.T./           Examiner, Art Unit 3647                                                                                                                                                                                             

/BRADY W FRAZIER/           Primary Examiner, Art Unit 3647